Murphy, P. J., and Kupferman, J.,
concur in part and dissent in part in a memorandum by Kupferman, J., as follows: We concur with the majority insofar as vacatur of the injunctive relief is ordered. We would not, however, grant defendant’s cross motion to dismiss the complaint for failure to state a cause of action under CPLR 3211, but would remand the action for a trial on the merits. The amendatory agreement alleged to be the product of economic duress, in essence, provided for acceleration of payments. (See Sperry Int. Trade v Government of Israel, 670 F2d 8.) The dispute basically revolves around the question of whether the first payment came due when the permit was issued for excavation, as contended by the defendant-appellant, or on the date the building permit issued, as contended by the plaintiff-respondent. The plaintiff suggests that the defendant knew, or should have known, that the excavation permit was issued as early as possible in order to commence work, even though the building permit could not come until later, and despite that fact insisted on the first payment and used that as an excuse not to deliver the required documents. Without these documents construction could not continue, upsetting the whole arrangement. If a party cán raise a spurious issue and thus hold up a deal with dire economic consequences to the other party, that would constitute economic duress. The plaintiff should have an opportunity to try to prove its case. The allegations of the complaint are sufficient to state a cause of action. (CPLR 3013; Foley v D'Agostino, 21 AD2d 60.)